
	
		II
		Calendar No. 472
		112th CONGRESS
		2d Session
		S. 3420
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2012
			Mr. Lee (for himself,
			 Mr. Rubio, Mr.
			 Risch, Mr. DeMint,
			 Mr. Cornyn, Mr.
			 Vitter, and Mr. Johnson of
			 Wisconsin) introduced the following bill; which was read the first
			 time
		
		
			July 24, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To permanently extend the 2001 and 2003 tax cuts, to
		  provide for permanent alternative minimum tax relief, and to repeal the estate
		  and generation-skipping transfer taxes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Tax Relief
			 Act.
		2.Permanent extension of
			 tax relief
			(a)2001 tax
			 reliefThe Economic Growth
			 and Tax Relief Reconciliation Act of 2001 is amended by striking title
			 IX.
			(b)2003
			 reliefTitle III of the Jobs and Growth Tax Relief Reconciliation
			 Act of 2003 is amended by striking section 303.
			(c)Alternative
			 minimum tax exemption amounts
				(1)Increased
			 exemption amounts made permanent
					(A)In
			 generalParagraph (1) of
			 section 55(d) of the Internal Revenue Code of 1986 is amended—
						(i)by
			 striking $45,000 ($72,450 in the case of taxable years beginning in 2010
			 and $74,450 in the case of taxable years beginning in 2011) in
			 subparagraph (A) and inserting $74,450,
						(ii)by
			 striking $33,750 ($47,450 in the case of taxable years beginning in 2010
			 and $48,450 in the case of taxable years beginning in 2011) in
			 subparagraph (B) and inserting $48,450, and
						(iii)by striking
			 paragraph (1)(A) in subparagraph (C) and inserting
			 subparagraph (A).
						(2)Exemption
			 amounts indexed for inflationSubsection (d) of section 55 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(4)Inflation
				adjustment
							(A)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2011, each of the dollar
				amounts contained in subparagraphs (A) and (B) of paragraph (1) shall be
				increased by an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) thereof.
								(B)RoundingAny
				increase determined under subparagraph (A) shall be rounded to the nearest
				multiple of
				$100.
							.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2011.
				(d)Alternative
			 minimum tax relief for nonrefundable credits
				(1)In
			 generalSubsection (a) of section 26 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
					
						(a)Limitation
				based on amount of taxThe aggregate amount of credits allowed by
				this subpart for the taxable year shall not exceed the sum of—
							(1)the taxpayer's
				regular tax liability for the taxable year reduced by the foreign tax credit
				allowable under section 27(a), and
							(2)the tax imposed
				by section 55(a) for the taxable
				year.
							.
				(2)Conforming
			 amendments
					(A)Adoption
			 credit
						(i)Section 23(b) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (4).
						(ii)Section 23(c) of
			 such Code is amended by striking paragraphs (1) and (2) and inserting the
			 following:
							
								(1)In
				generalIf the credit allowable under subsection (a) for any
				taxable year exceeds the limitation imposed by section 26(a) for such taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 25D and 1400C), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
								.
						(iii)Section 23(c)
			 of such Code is amended by redesignating paragraph (3) as paragraph (2).
						(B)Child tax
			 credit
						(i)Section 24(b) of
			 such Code is amended by striking paragraph (3).
						(ii)Section 24(d)(1)
			 of such Code is amended—
							(I)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be, each
			 place it appears in subparagraphs (A) and (B) and inserting section
			 26(a), and
							(II)by striking
			 section 26(a)(2) or subsection (b)(3), as the case may be in the
			 second last sentence and inserting section 26(a).
							(C)Credit for
			 interest on certain home mortgagesSection 25(e)(1)(C) of such
			 Code is amended to read as follows:
						
							(C)Applicable tax
				limitFor purposes of this paragraph, the term applicable
				tax limit means the limitation imposed by section 26(a) for the taxable
				year reduced by the sum of the credits allowable under this subpart (other than
				this section and sections 23, 25D, and
				1400C).
							.
					(D)Savers'
			 creditSection 25B of such Code is amended by striking subsection
			 (g).
					(E)Residential
			 energy efficient propertySection 25D(c) of such Code is amended
			 to read as follows:
						
							(c)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under this subpart (other than this
				section), such excess shall be carried to the succeeding taxable year and added
				to the credit allowable under subsection (a) for such succeeding taxable
				year.
							.
					(F)Certain plug-in
			 electric vehiclesSection 30(c)(2) of such Code is amended to
			 read as follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(G)Alternative
			 motor vehicle creditSection 30B(g)(2) of such Code is amended to
			 read as follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(H)New qualified
			 plug-in electric vehicle creditSection 30D(c)(2) of such Code is
			 amended to read as follows:
						
							(2)Personal
				creditFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							.
					(I)Cross
			 referencesSection 55(c)(3) of such Code is amended by striking
			 26(a), 30C(d)(2), and inserting 30C(d)(2).
					(J)Foreign tax
			 creditSection 904 of such Code is amended by striking subsection
			 (i) and by redesignating subsections (j) , (k), and (l) as subsections (i),
			 (j), and (k), respectively.
					(K)First-time home
			 buyer credit for the District of ColumbiaSection 1400C(d) of
			 such Code is amended to read as follows:
						
							(d)Carryforward of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by section 26(a) for such taxable year reduced
				by the sum of the credits allowable under subpart A of part IV of subchapter A
				(other than this section and section 25D), such excess shall be carried to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such taxable
				year.
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2011.
				3.Repeal of estate and
			 generation-skipping transfer taxes
			(a)Estate Tax
			 RepealSubchapter C of
			 chapter 11 of subtitle B of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					2210.Termination
						(a)In
				generalExcept as provided in
				subsection (b), this chapter shall not apply to the estates of decedents dying
				on or after the date of the enactment of the Permanent Tax Relief Act.
						(b)Certain
				Distributions From Qualified Domestic TrustsIn applying section
				2056A with respect to the surviving spouse of a decedent dying before the date
				of the enactment of the Permanent Tax Relief
				Act—
							(1)section
				2056A(b)(1)(A) shall not apply to distributions made after the 10-year period
				beginning on such date, and
							(2)section
				2056A(b)(1)(B) shall not apply on or after such
				date.
							.
			(b)Generation-Skipping
			 Transfer Tax RepealSubchapter G of chapter 13 of subtitle B of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new section:
				
					2664.TerminationThis chapter shall not apply to
				generation-skipping transfers on or after the date of the enactment of the
				Permanent Tax Relief
				Act.
					.
			(c)Conforming
			 Amendments
				(1)The table of
			 sections for subchapter C of chapter 11 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new item:
					
						
							Sec. 2210.
				Termination.
						
						.
				(2)The table of
			 sections for subchapter G of chapter 13 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 2664.
				Termination.
						
						.
				(d)Restoration of
			 pre-EGTRRA provisions not applicable
				(1)In
			 generalSection 301 of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 shall not apply to estates of
			 decedents dying, and transfers made, on or after the date of the enactment of
			 this Act.
				(2)Exception for
			 stepped-up basisParagraph
			 (1) shall not apply to the provisions of law amended by subtitle E of title V
			 of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to
			 carryover basis at death; other changes taking effect with repeal).
				(e)Sunset not
			 applicableSection 304 of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 is hereby repealed.
			(f)Effective
			 DateThe amendments made by
			 this section shall apply to the estates of decedents dying, and
			 generation-skipping transfers, after the date of the enactment of this
			 Act.
			4.Modifications of
			 gift tax
			(a)Computation of
			 gift taxSubsection (a) of
			 section 2502 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(a)Computation of
				tax
						(1)In
				generalThe tax imposed by
				section 2501 for each calendar year shall be an amount equal to the excess
				of—
							(A)a tentative tax,
				computed under paragraph (2), on the aggregate sum of the taxable gifts for
				such calendar year and for each of the preceding calendar periods, over
							(B)a tentative tax,
				computed under paragraph (2), on the aggregate sum of the taxable gifts for
				each of the preceding calendar periods.
							(2)Rate
				schedule
							
								
									
										If the amount with respect to which the tentative tax to be
						computed is:The tentative tax
						is:
										
										Not over $10,00018% of such
						amount.
										
										Over $10,000 but not over $20,000$1,800, plus 20% of the excess over
						$10,000.
										
										Over $20,000 but not over $40,000$3,800, plus 22% of the excess over
						$20,000.
										
										Over $40,000 but not over $60,000$8,200, plus 24% of the excess over
						$40,000.
										
										Over $60,000 but not over $80,000$13,000, plus 26% of the excess over
						$60,000.
										
										Over $80,000 but not over $100,000$18,200, plus 28% of the excess over
						$80,000.
										
										Over $100,000 but not over $150,000$23,800, plus 30% of the excess over
						$100,000.
										
										Over $150,000 but not over $250,000$38,800, plus 32% of the excess of
						$150,000.
										
										Over $250,000 but not over $500,000$70,800, plus 34% of the excess over
						$250,000.
										
										Over $500,000$155,800, plus 35% of the excess of $500,000.
										
									
								
						.
			(b)Treatment of
			 Certain Transfers in TrustSection 2511 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(c)Treatment of
				Certain Transfers in TrustNotwithstanding any other provision of this
				section and except as provided in regulations, a transfer in trust shall be
				treated as a taxable gift under section 2503, unless the trust is treated as
				wholly owned by the donor or the donor’s spouse under subpart E of part I of
				subchapter J of chapter
				1.
					.
			(c)Lifetime gift
			 exemptionParagraph (1) of
			 section 2505(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(1)the amount of the tentative tax which would
				be determined under the rate schedule set forth in section 2502(a)(2) if the
				amount with respect to which such tentative tax is to be computed were
				$5,000,000, reduced
				by
					.
			(d)Conforming
			 amendments
				(1)Section 2505(a) of
			 the Internal Revenue Code of 1986 is amended by striking the last
			 sentence.
				(2)The heading for
			 section 2505 of such Code is amended by striking Unified.
				(3)The item in the
			 table of sections for subchapter A of chapter 12 of such Code relating to
			 section 2505 is amended to read as follows:
					
						
							Sec. 2505. Credit against gift
				tax.
						
						.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to gifts made on or after the date of the enactment of
			 this Act.
			(f)Transition
			 rule
				(1)In
			 generalFor purposes of applying sections 1015(d), 2502, and 2505
			 of the Internal Revenue Code of 1986, the calendar year in which this title is
			 enacted shall be treated as 2 separate calendar years one of which ends on the
			 day before the date of the enactment of this Act and the other of which begins
			 on such date of enactment.
				(2)Application of
			 section 2504(b)For purposes of
			 applying section 2504(b) of the Internal Revenue Code of 1986, the calendar
			 year in which this title is enacted shall be treated as one preceding calendar
			 period.
				
	
		July 24, 2012
		Read the second time and placed on the
		  calendar
	
